Citation Nr: 9932137	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for frostbite of the 
fingers and toes.

2. Entitlement to service connection for a stomach condition.

3. Entitlement to service connection for residuals of oral 
surgery.

4. Entitlement to a disability rating greater than assigned 
for tinea versicolor.

5. Entitlement to a disability rating greater than assigned 
for genital herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


REMAND


The veteran had active duty from February 1984 to January 
1987.

The record reflects that by letter dated March 30, 1999, the 
appellant was advised that he had been scheduled to appear 
before a Travel Board hearing on April 30, 1999.  The 
appellant failed to appear.  

By letter dated in October 1999, the appellant through his 
representative requested that his hearing be rescheduled.  
The appellant further stated that he had not been advised of 
the scheduling of the April 1999 hearing date.  The appellant 
further advised the Department of Veterans Affairs Regional 
Office (RO) of his current mailing address.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.  Notice to the 
appellant of the scheduling of his 
hearing should be forwarded to the 
address as provided by the appellant in 
his most recent correspondence, dated 
October 5, 1999.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





